 

Exhibit 10.1

 

EMPLOYMENT SERVICES AGREEMENT

 

This Employment Services Agreement (the “Agreement”) is entered into as of the
1st day of November, 2018 (the “Effective Date”), by and between LifeApps Brands
Inc., a Delaware corporation, with a business address at 2435 N. Dixie Hwy.,
Wilton Manors, F1 33305 (the “Company”), and Lawrence P. Roan, with an address
at 3202 Crestmoor Place, Des Moines, Ia 50310 (the “Executive”).

 

INTRODUCTION

 

WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

 

1.      Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date set forth on Schedule A hereto.
Thereafter, the Employment Period shall automatically renew for successive
periods of one (1) year each, unless either party shall have given to the other
at least thirty (30) days’ prior written notice of their intention not to renew
the Executive’s employment prior to the end of the Employment Period or the then
applicable renewal term, as the case may be. In any event, the Employment Period
may be terminated as provided herein.

 

2.      Employment; Duties.

 

(a)      General. Subject to the terms and conditions set forth herein, the
Company shall employ the Executive to act for the Company during the Employment
Period in the capacity set forth on Schedule A hereto, and the Executive hereby
accepts such employment. The duties and responsibilities of the Executive shall
include such duties and responsibilities appropriate to such office as the
Company’s Board of Directors (the “Board”) may from time to time reasonably
assign to the Executive, as initially specified on Schedule A attached hereto,
with such authority and responsibilities, including Company-wide executive,
administrative and finance functions as are normally associated with and
appropriate for such position.

 

(b)      Executive recognizes that during the period of Executive’s employment
hereunder, Executive owes an undivided duty of loyalty to the Company, and
Executive will use Executive’s good faith efforts to promote and develop the
business of the Company and its subsidiaries (the Company’s subsidiaries from
time to time, together with any other affiliates of the Company, the
“Affiliates”). Executive shall devote all of Executive’s business time,
attention and skills to the performance of Executive’s services as an executive
of the Company. Recognizing and acknowledging that it is essential for the
protection and enhancement of the name and business of the Company and the
goodwill pertaining thereto, Executive shall perform the Executive’s duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
the Company and the industry from time to time.

 

(c)      However, the parties agree that: (i) Executive may devote a reasonable
amount of his time to civic, community, or charitable activities and may serve
as a director of other corporations (provided that any such other corporation is
not a competitor of the Company, as determined by the Board) and to other types
of business or public activities not expressly mentioned in this paragraph and
(ii) Executive may participate as an employee director and/or investor in other
companies and projects as described by Executive to the Board, so long as
Executive’s responsibilities with respect thereto do not conflict or interfere
with the faithful performance of his duties to the Company.

 





 

 

(d)     Place of Employment. The Executive’s services shall be performed at such
location or locations as agreed to by the Company and the Executive. The parties
acknowledge that the Executive may be required to travel in connection with the
performance of his duties hereunder.

 

3.     Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at a rate per year indicated on Schedule A
hereto (the “Base Salary”). Once the Board has established the Base Salary, such
Base Salary may be increased on each anniversary of the Effective Date, at the
Board’s sole discretion. The parties expressly agree that what the Executive
receives now or in the future, in addition to the regular Base Salary, whether
this be in the form of benefits or regular or occasional aid/assistance, such as
recreation, club memberships, meals, education for his family, vehicle, lodging
or clothing, occasional bonuses or anything else he receives, during the
Employment Period and any renewals thereof, in cash or in kind, shall not be
deemed as salary. However, because the Company is a public company subject to
the reporting requirements of, inter alia, the US Securities and Exchange
Commission (the “SEC”), both parties acknowledge that the Executive’s annual
compensation (as determined by the rules of the SEC or any other regulatory body
or exchange having jurisdiction), which may include some or all of the
foregoing, will be required to be publicly disclosed.

 

4      Bonus. (a) The Company may pay the Executive an annual bonus (the “Annual
Bonus”), at such time and in such amount as may be determined by the Board in
its sole discretion. The Board may or may not determine that all or any portion
of the Annual Bonus shall be earned upon the achievement of operational,
financial or other milestones (“Milestones”) established by the Board in
consultation with the Executive and that all or any portion of any Annual Bonus
shall be paid in cash, securities or other property.

 

(b) The Executive shall be eligible to participate in any other bonus or
incentive program established by the Company for executives of the Company.

 

5.     Other Benefits

 

(a)  Insurance and Other Benefits. During the Employment Period, the Executive
and the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs and any ERISA benefit plans, as the same may be adopted
and/or amended from time to time (the “Benefits”). The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the Board. The Executive shall be bound by
all of the policies and procedures established by the Company from time to time.
However, in case any of those policies conflict with the terms of this
Agreement, the terms of this Agreement shall control.

 

(b)  Vacation. During the Employment Period, the Executive shall be entitled to
an annual vacation of at least that number of working days set forth on Schedule
A hereto.

 

(c)  Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.

 



2

 

 

6.     Termination; Compensation Due. The Executive’s employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined, in
accordance with the provisions of paragraphs (a) through (e) below:

 

(a)   Voluntary Resignation; Termination without Cause.

 

(i)  Voluntary Resignation. The Executive may terminate his employment at any
time upon thirty (30) days prior written notice to the Company. In the event of
the Executive’s voluntary termination of his employment other than for Good
Reason (as defined below), the Company shall have no obligation to make payments
to the Executive in accordance with the provisions of Sections 3 or 4 above,
except as otherwise required by this Agreement or by applicable law, or to
provide the benefits described in Section 5 above, for periods after the date on
which the Executive’s employment with the Company terminates due to the
Executive’s voluntary termination, except for the payment of the Base Salary
accrued through the date of such resignation.

 

(ii)  Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Chief Executive
Officer of the Company.

 

(A)   If the Executive’s employment is terminated by the Company without Cause,
the Company shall (x) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) until the end of
the Severance Period (as defined in Section 5 below), (y) with respect to the
Annual Bonus, to the extent the Milestones are achieved, pay the Executive a pro
rata portion of the Annual Bonus for the year of the Employment Period on the
date such Annual Bonus would have been payable to the Executive had the
Executive remained employed by the Company, and (z) pay any other accrued
compensation and Benefits. The Executive shall not have any further rights under
this Agreement or otherwise to receive any other compensation or benefits after
such termination of employment.

 

(B)   If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 7, 8 or 9 hereof, the Executive shall not be
eligible, as of the date of such breach, for the payments and benefits described
in Section 6 (a)(ii), and any and all obligations and agreements of the Company
with respect to such payments shall thereupon cease.

 

(b)  Discharge for Cause. Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” if any of the following events
shall occur:

 

(i)   any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;

 

(ii)  the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;

 

(iii) the Executive’s conviction of, or plea of nolo contendere to, (i) any
felony or (ii) a crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(iv) the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;

 

(v)  the Executive’s material breach of a written policy of the Company or the
rules of any governmental or regulatory body applicable to the Company;

 

(vi) the Executive’s refusal to follow the directions of the Board;



 



3

 

 

(vii) any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or

 

(viii) the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.

 

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive’s
employment with the Company is terminated on account of the Executive’s
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.

 

(c)  Disability. The Company shall have the right, but shall not be obligated to
terminate the Executive’s employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a “Permanent
Disability”). In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the
Severance Period (as defined below) after the Executive’s employment with the
Company is terminated due to a Permanent Disability. A determination of a
Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.

 

(d)  Death. The Executive’s employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3 or 4 above, or, except
as otherwise required by law or the terms of any applicable benefit plan, to
provide the benefits described in Section 5 above, for periods after the date of
the Executive’s death except for then applicable Base Salary earned and accrued
through the date of death, payable to the Executive or his successor.

 

(e) Termination for Good Reason. The Executive may terminate this Agreement at
any time for Good Reason. In the event of termination under this Section 6(e),
the Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for a period equal to the number of months set forth on
Schedule A hereto (the “Severance Period”), subject to the Executive’s continued
compliance with Sections 7, 8 and 9 of this Agreement for the applicable
Severance Period following the Executive’s termination, and subject to the
Company’s regular payroll practices and required withholdings. Such severance
shall be reduced by any cash remuneration paid to the Executive because of the
Executive’s employment or self-employment during the Severance Period. The
Executive shall continue to receive all Benefits during the Severance Period.
The Executive shall not have any further rights under this Agreement or
otherwise to receive any other compensation or benefits after such resignation.
For the purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express written consent):

 

(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

 

(ii) removal of the Executive from his position as indicated on Schedule A
hereto, or the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed under this Agreement, within twelve (12) months after a Change of
Control (as defined below);

 



4

 

 

(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;

 

(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company; or

 

(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.

 

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

 

(f)  Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 15 of this Agreement. In the
event of a termination by the Company for Cause, the Notice of Termination shall
(i) indicate the specific termination provision in this Agreement relied
upon,(ii)   set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(g) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

7. Non-Competition: Non-Solicitation.

 

(a)     For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause, during the Severance Period
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
except as specifically provided in the last sentence of Section 2(b), engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend any credit to, or render
services or advice to, any business, firm, corporation, partnership,
association, joint venture or other entity that engages or conducts any business
the same as or substantially similar to the Business or any other business
engaged in or proposed to be engaged in or conducted by the Company and/or any
of its Affiliates during the Employment Period, or then included in the future
strategic plan of the Company and/or any of its Affiliates, anywhere within the
states in which the Company or any of its Affiliates at that time is operating;
provided, however, that the Executive may own less than 5% in the aggregate of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) including those
engaged in the mining business, other than any such enterprise with which the
Company competes or is currently engaged in a joint venture, if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(b) or (g) of the Exchange Act. Notwithstanding the
foregoing, if the Executive shall present to the Board any opportunity within
the scope of the prohibited activities described above, and the Company shall
not elect to pursue such opportunity within a reasonable time, then the
Executive shall be permitted to pursue such opportunity, subject to the
requirements of Section 2(b).

 



5

 

 

(b)     During the Employment Period and for a period of twelve (12) months
following termination of the Executive’s employment with the Company, the
Executive shall not:

 

(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or

 

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company
or any of its Affiliates or if any such customer elects to move its business to
a person other than the Company or any of its Affiliates, provide any services
(of the kind or competitive with the Business of the Company or any of its
Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.

 

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 7.

 

The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.

 

8.     Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, know-how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which related to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by the Executive during the
Executive’s past or future employment by the Company or any Affiliates, or any
predecessor thereof (“Work Product”), belong to the Company, or its Affiliates,
as applicable. Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company. The Executive hereby irrevocably
assigns, transfers and conveys, to the full extent permitted by law, all right,
title and interest in the Work Product, on a worldwide basis, to the Company to
the extent ownership of any such rights does not automatically vest in the
Company under applicable law. The Executive will promptly disclose any such Work
Product to the Company and perform all actions requested by the Company (whether
during or after employment) to establish and confirm ownership of such Work
Product by the Company (including without limitation, assignments, consents,
powers of attorney and other instruments).

 



6

 

 

9.     Confidentiality Covenants.

 

(a)   The Executive understands that the Company and/or its Affiliates, from
time to time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

 

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

 

(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b)   The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.

 



7

 

 

10.      Representation. The Executive hereby represents that the Executive’s
entry into this Employment Agreement and performance of the services hereunder
will not violate the terms or conditions of any other agreement to which the
Executive is a party.

 

11.      Arbitration. In the event of any breach arising from the performance of
this Agreement, either party may request arbitration. In such event, the parties
will submit to arbitration by a qualified arbitrator with the definition and
laws of the State of New York. Such arbitration shall be final and binding on
both parties.

 

12.      Governing Law/Jurisdiction. This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of New York without regard
to the conflicts of laws principles thereof.

 

13.      Public Company Obligations. Executive acknowledges that the Company is
a public company whose Common Stock has been registered under the US Securities
Act of 1933, as amended (the “Securities Act”), and registered under the
Exchange Act, and that this Agreement may be subject to the public filing
requirements of the Exchange Act. Executive acknowledges and agrees that the
applicable insider trading rules, transaction reporting rules, limitations on
disclosure of non-public information and other requirements set forth in the
Securities Act, the Exchange Act and rules and regulations promulgated by the
SEC may apply to this Agreement and Executive’s employment with the Company.
Executive (on behalf of himself, as well as the Executive’s executors, heirs,
administrators and assigns), absolutely and unconditionally agrees to indemnify
and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Executive’s breach of any obligation of Executive under the Securities
Act, the Exchange Act, any rules promulgated by the SEC and any other applicable
federal, state or foreign laws, rules, regulations or orders.

 

14.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

15.      Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

(a)     to the Company at:

 

2435 N. Dixie Hwy.

Wilton Manors, FL 33305

Attn: Robert A. Blair

E-Mail: bobby.blair@me.com

 



8

 

 

with a copy to:

 

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attn: Scott Rapfogel

E-mail: srapfogel@ckrlaw.com

 

(b)        to the Executive at:

 

Address listed on Schedule A attached hereto.

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by e-mail, be deemed given upon e-mail confirmation
of receipt, (iii) if delivered by mail in the manner described above to the
address as provided for in this Section, be deemed given on the earlier of the
third business day following mailing or upon receipt and (iv) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other person to whom a copy of such
notice is to be delivered pursuant to this Section). Either party may, by notice
given to the other party in accordance with this Section, designate another
address or person for receipt of notices hereunder.

 

16.      Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

17.      Waiver. The failure of any party to insist in any one instance or more
upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

18.      Successors and Assigns. This Agreement shall be binding upon the
Company and any successors and assigns of the Company. Neither this Agreement
nor any right or obligation hereunder may be assigned by the Executive. The
Company may assign this Agreement and its right and obligations hereunder, in
whole or in part.

 

19.      Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

20.      Headings. Headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

 

21.      Opportunity to Seek Advice. The Executive acknowledges and confirms
that he has had the opportunity to seek such legal, financial and other advice
and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 



9

 

 

22.     Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

[The next page is the signature page]

 



10

 

 

  Executive:           -s- Lawrence P. Roan [img001_v1.jpg]     Lawrence P. Roan
        LIFEAPPS BRANDS INC.         By: -s- Robert A. Blair [img002_v1.jpg]    
Name: Robert A. Blair     Title: CEO         LIFEAPPS BRANDS INC.         By:
-s- Brian Neal [img003_v1.jpg]   Name: Brian Neal     Title: President

 



11

 

 



Schedule A

 

1.Employment Period: 63 calendar months – January 31, 2023.

 

2.Employment

 

a.Title: Executive Director

 

b.Executive Duties:

 

Executive’s duties and responsibilities shall generally include all rights,
duties and responsibilities customarily associated with the executive position
of Executive Director. During the term of this Agreement, Executive shall report
directly to the Board of Directors of the Company. Any change of Executive’s
position, rights, responsibilities, duties, reporting obligations, compensation,
benefits or job description or any change in the control or ownership of the
Company, without the express written consent of Executive, shall constitute a
material breach of this Agreement and, at the discretion of Executive, may be
treated as a constructive termination of the employment relationship without
just cause subject to all the rights and obligation associated with the
termination provisions provided in this Agreement. Executive shall have the
following specific duties and obligations:

 

a.Assist the CEO with oversight of all aspects of the management, operations,
and finances of the Company and of its subsidiaries;

 

b.Receive regular and direct reports from all executive officers of the Company
and of its subsidiaries;

 

c.Direct, as a primary resource, all communications regarding the affairs of the
Company to the media, community and industry resources and all other outside
concerns;

 

d.Assist the CEO to develop and advance meaningful vision, strategies and
objectives that drive and direct all aspects and affairs of the Company; and

 

3.Base Salary: $100,000 per year payable in bi-weekly installments.

 

4.Vacation: Three (3) weeks.

 

5.Severance Period: Twenty-four months

 

6.Executive Contact Information: 3202 Crestmoor Place, Des Moines, la 50310

 

12